Mellen C. J.
delivered the opinion of the Court at the ensuing June term in Kennebec.
There can be no possible doubt as to the correctness of the judge’s decision in refusing to permit the witness to answer the question mentioned in the exceptions. In a criminal trial, a defendant may offer evidence of his good character and conduct, as having a tendency, in cases of presumptive proof, in some measure to repel the presumption; but in civil actions, the allegata must be proved or disproved by particular facts, and not by general reputation.
As to the other point, it is equally clear that evidence which is irrelevant is not admissible : or at least a judge, in the exercise of his legal judgment, may decide whether it is of that character ; and if so, may exclude it; and the most proper course is to exclude it, so that a cause may not be burdened with useless facts. In the case before us, the first plea is, that the decree was procured by fraud and collusion between Patridge and Joshua> Webb. And the second plea is, that it was procured by fraud and collusion between Joshua Webb and the other heirs of Jonathan Webb. By the verdict, both issues were found in favor of the defendants. The deed *19which was offered, was rejected on the ground of irrelevancy ; because it was considered as having no bearing on the questions in issue ; as having no tendency to disprove or repel the allegations of fraud and collusion averred in the two pleas. The deed was executed in 1812, which, it is admitted, was several years before the grantor was married to Patridge. It shows a disposition, on her part, to protect Lewis and Gordon, the sureties, against the administration bond, as far as the life estate, expressed to be conveyed, would protect them ; but her character and correctness of conduct were not in issue, nor even impeached or suspected ; neither does the case present any proof that she was conusant of the intentions of her husband in procuring the decree, or any of the transactions in relation to the settlement of the account, ft is contended that it is improbable that Patridge would aid in the accomplishment of any measure which would be prejudicial to his own interest; that to subject Lewis and Gordon to injury and loss, would give them a claim on the lands conveyed by said deed for a complete indemnity; and that his interest in those lands in her right, would be ultimately affected by any losses which the sureties might sustain by means of the success of the alleged fraudulent arrangement. Upon inspection of the condition of the mortgage deed, we are by no means satisfied that such a consequence would follow, upon a fair construction of it. The language is this, “ If the said Lewis and Gordon shall be saved and kept harmless from a certain bond, given by said Susannah and Joshua Webb, and the said Lewis and Gordon, to the Hon. Samuel Freeman, Judge of Probate for said county, for the faithful performance, by said Susannah and Joshua, of the trust of administrators to the estate of Jonathan Webb, late of said Falmouth, in which bond said Lewis and Gordon are sureties, then this deed shall be void.” All the language of the condition which follows the w'ords “ a certain bond,” is merely descriptive of the bond, and does not necessarily import that the deed was intended as an indemnity against any unfaithfulness but her own, or such as she might stand accountable for, in her capacity, to the Judge of Probate, or liable for to the sureties, had no mortgage deed been given. But should the condition be construed as an indemnity against the official *20unfaithfulness of both the administrators, we apprehend it must have been intended to relate to acts for which they would be liable jointly. Now it appears that for some years before the settlement of the account, and date of the decree thereon, the said Susannah had intermarried with Patridge,; by which marriage she ceased to be ad-ministratrix ; all her rights and liabilities were terminated as such ; and the whole authority devolved on Joshua Webb to complete the administration on the estate, according to our laws. The sureties, therefore, could not be prejudiced by any of her acts after the intermarriage, and therefore could never be entitled to indemnity from her for such acts. But if, on the grounds suggested, the deed would have had any tendency to repel the defendants’ evidence as to the fraud and collusion, and so should have been admitted, still there is no good reason for granting a new trial on that account; because, as before stated, both issues have been found for the defendants ; and the second plea does not allege any fraud or collusion on the part of Patridge, but between Joshua Webb and the other heirs of the intestate ; and with the facts thus stated, the deed of Susannah Webb had not the least connexion. The fraud and collusion alleged in either plea, and being found by the jury, are as fatal to the decree, in this cause, as a finding of the truth of both pleas. In the view we have taken of the exceptions, we are all of opinion that they must be overruled.
The motion for a new trial on the ground that the verdict is against ' evidence is not sustained. Being a question of fraud, it was pecu-larly proper for the final decision of the jury; and we see no reason for doubting the correctness of their conclusions from the evidence, a statement of which seems unimportant.
These two questions being thus disposed of and decided in favor of the defendants, it has become altogether unnecessary for us to decide upon, or even examine, the points which have been discussed in the argument upon the demurrers.

Judgment on the verdict.